 



Exhibit 10.13

AMENDMENT NO. 1
TO
AMENDED AND RESTATED CREDIT AGREEMENT

          THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (the
“Agreement”) is being executed and delivered as of March 31, 2005 by and among
Century Business Services, Inc., a Delaware corporation (the “Company”), Trilinc
Consulting, Inc. (f/k/a CBIZ Trilinc Consulting, Inc.), an Ohio corporation (the
“Name Change Guarantor”), each of the other Guarantors named as signatories
hereto, the several financial institutions from time to time party to the Credit
Agreement referred to and defined below (collectively, the “Lenders”) and Bank
of America, N.A. (“Bank of America”), as administrative agent for the Lenders
(in such capacity, the “Agent”). Undefined capitalized terms used herein shall
have the meanings ascribed to such terms in such Credit Agreement as defined
below.

WITNESSETH:

          WHEREAS, the Company, the Lenders and the Agent have entered into that
certain Amended and Restated Credit Agreement dated as of August 6, 2004 (as may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which, among other things, the Lenders have
agreed to provide, subject to the terms and conditions contained therein,
certain loans and other financial accommodations to or for the benefit of the
Company;

          WHEREAS, in connection with the Credit Agreement, (i) the Guarantors
have each executed and delivered in favor of the Agent and the Lenders a certain
Guaranty pursuant to which the Guarantors have guaranteed the Company’s
obligations under the Credit Agreement and (ii) the Company and each of the
Guarantors has executed and delivered a certain Pledge and Security Agreement
and other Loan Documents pursuant to which each such Person has granted liens
and security interests in substantially all of its properties as security for
its respective obligations with respect to the Credit Agreement and the other
Loan Documents; and

          WHEREAS, the Company has requested that the Lenders, and subject to
the terms and conditions set forth herein, the Lenders have agreed to, amend the
Credit Agreement as hereinafter set forth.

          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Name Change
Guarantor, the other Guarantors, the Lenders and the Agent, such parties hereby
agree as follows:

          1.      Amendment. Subject to the satisfaction of each of the
conditions set forth in Paragraph 3 of this Agreement, Section 8.10(c) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

"(c) the Company or any of its Subsidiaries may make any repurchase or
redemption of its capital stock, provided that (i) the Company’s Leverage Ratio
is

 



--------------------------------------------------------------------------------



 



less than 1.50 to 1.00 calculated on a pro forma basis based upon the Company’s
then most recently delivered financial statements pursuant to Section 7.01 after
giving effect to any such repurchase or redemption, (ii) after giving effect to
such repurchase or redemption, the aggregate consideration paid by the Company
and its Subsidiaries in connection with all such repurchases and redemptions
does not exceed $50,000,000 during its 2004 fiscal year or $40,000,000 during
any subsequent fiscal year and (iii) no Default or Event of Default has occurred
and is continuing or would occur after giving effect to such repurchase or
redemption, provided further, that during its 2005 fiscal year, the Company may
make any repurchase or redemption of its capital stock if, after giving effect
to such repurchase or redemption, the aggregate consideration in connection with
all such repurchases and redemptions does not exceed $10,000,000 notwithstanding
the requirements of clause (i) hereto provided that the Company complies with
clauses (ii) and (iii) hereto.”

          2.      Reaffirmation by Name Change Guarantor. For purposes of
Section 3.6 of the Pledge and Security Agreement and related schedules, the name
of the Name Change Guarantor is confirmed hereto as Trilinc Consulting, Inc.
Furthermore, the Name Change Guarantor hereby reaffirms (i) its obligations
under the Pledge and Security Agreement, (ii) its grant of security interests in
and liens on all of its right, title and interest in and to the Collateral and
(iii) its obligations under the Guaranty.

          3.      Effectiveness of this Agreement; Conditions Precedent. The
provisions of Paragraph 1 of this Agreement shall be deemed to have become
effective as of the date of this Agreement, but such effectiveness shall be
expressly conditioned upon the receipt by the Agent of an executed counterpart
of this Agreement executed and delivered by duly authorized officers of the
Company, the Name Change Guarantor, each of the other Guarantors and the
Majority Lenders.

          4.      Representations and Warranties.

     (a) The Company hereby represents and warrants that this Agreement and the
Credit Agreement as amended by this Agreement constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.

     (b) The Company hereby represents and warrants that its execution, delivery
and performance of this Agreement and the Credit Agreement as amended by this
Agreement have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any Governmental Authority, or of any other
third party under the terms of any contract or agreement to which the Company or
any of the Company’s Subsidiaries is bound.

     (c) The Company hereby represents and warrants that, after giving effect to
the provisions of this Agreement, (i) no Default or Event of Default has
occurred and is continuing or will have occurred and be continuing and (ii) all
of the representations and

2



--------------------------------------------------------------------------------



 



warranties of the Company contained in the Credit Agreement and in each other
Loan Document (other than representations and warranties which, in accordance
with their express terms, are made only as of an earlier specified date) are,
and will be, true and correct as of the date of the Company’s execution and
delivery of this Agreement in all material respects as though made on and as of
such date.

     (d) The Company hereby represents and warrants that there has occurred
since December 31, 2003, no event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

     (e) The Company hereby represents and warrants that there are no actions,
suits, investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, its
Subsidiaries or any of their respective properties which purport to affect or
pertain to this Agreement, the Credit Agreement or any other Loan Document or
any of the transactions contemplated hereby or thereby, or which could
reasonably be expected to have a Material Adverse Effect

          5.      Reaffirmation. Ratification and Acknowledgment: Reservation.
The Company, the Name Change Guarantor and each other Guarantor hereby
(a) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, and each grant of security interests and liens in favor
of the Agent, under each Loan Document to which it is a party, (b) agrees and
acknowledges that such ratification and reaffirmation is not a condition to the
continued effectiveness of such Loan Documents, and (c) agrees that neither such
ratification and reaffirmation, nor the Agent’s or any Lender’s solicitation of
such ratification and reaffirmation, constitutes a course of dealing giving rise
to any obligation or condition requiring a similar or any other ratification or
reaffirmation from the Company, the Name Change Guarantor or such other
Guarantor with respect to any subsequent modifications to the Credit Agreement
or the other Loan Documents. The Credit Agreement is in all respects ratified
and confirmed. Each of the Loan Documents shall remain in full force and effect
and is hereby ratified and confirmed. Neither the execution, delivery nor
effectiveness of this Agreement shall operate as a waiver of any right, power or
remedy of the Agent or the Lenders, or of any Default or Event of Default
(whether or not known to the Agent or the Lenders), under any of the Loan
Documents, all of which rights, powers and remedies, with respect to any such
Default or Event of Default or otherwise, are hereby expressly reserved by the
Agent and the Lenders. This Agreement shall constitute a Loan Document for
purposes of the Credit Agreement.

          6.      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS; PROVIDED THAT
THE PARTIES SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

          7.      Agent’s Expenses. The Company hereby agrees to promptly
reimburse the Agent for all of the reasonable out-of-pocket expenses, including,
without limitation, attorneys’ and paralegals’ fees, it has heretofore or
hereafter incurred or incurs in connection with the preparation, negotiation and
execution of this Agreement.

3



--------------------------------------------------------------------------------



 



          8.      Counterparts. This Agreement may be executed in counterparts
and all of which together shall constitute one and the same agreement among the
parties.

* * * *

4